Citation Nr: 0504431	
Decision Date: 02/17/05    Archive Date: 02/24/05	

DOCKET NO.  02-06 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for degenerative 
arthritis of the shoulders, cervical spine, elbows, wrist, 
hands, hips, knees and ankles. 

3.  Entitlement to service connection for lumbar strain with 
degenerative joint disease. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for arteriosclerotic 
heart disease. 

6.  Entitlement to service connection for generalized anxiety 
disorder with depressive features. 

7.  Entitlement to service connection for onychomycosis of 
the toenails. 

(The issue of whether the veteran is entitled to improved 
disability pension benefits based upon his income is the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In August 2004, a hearing was held before the 
undersigned Acting Veterans Law Judge.

In September 2004, additional evidence was received by the 
Board.  The veteran did not waive RO consideration of that 
evidence.  However, the Board can still proceed to decide 
this case because the additional evidence is not pertinent to 
the issues being decided herein.  The medical statement 
concerned generalized weakness, a condition not previously 
claimed by the veteran.  The Board notes the veteran may be 
raising a claim for payment of unreimbursed medical expenses, 
and this is REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for lumbar 
strain with degenerative joint disease is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.  




FINDINGS OF FACT

1.  The appellant had pes planus prior to his entry into 
service.  This condition is not the result of disease or 
injury in service.  The appellant does not have pes planus 
that is of service origin.  

2.  Although the appellant was noted to have pes planus at 
service separation, pes planus did not increase in severity 
during or as a result of service.  

3.  The veteran does not have degenerative arthritis of the 
shoulders, cervical spine, elbows, wrists, hands, hips, 
knees, and ankles that is related to his active service.

4.  Hypertension is not related to the veteran's active 
service.

5.  The veteran does not have arteriosclerotic heart disease 
that is related to active service.  

6.  The veteran does not have generalized anxiety disorder 
with depressive features that is related to active service. 

7.  The veteran does not have onychomycosis of the toenails 
that is related to active service.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated during the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 4.57 (2004).  

2.  Degenerative arthritis of the shoulders, cervical spine, 
elbows, wrists, hands, hips, knees, and ankles was not 
incurred in or aggravated during active service, and the 
service incurrence of degenerative arthritis may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309.

3.  Hypertension was not incurred in or aggravated during 
active service and the service incurrence of hypertension may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.  

4.  Arteriosclerotic heart disease was not incurred in or 
aggravated during active service and the service incurrence 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.  

5.  A generalized anxiety disorder with depressive features 
was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.  

6.  Onychomycosis of the toenails was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
includes, but is not limited to:  the veteran's contentions, 
including those raised at his personal hearing in August 2004 
before the undersigned; the veteran's service medical 
records; VA records reflecting treatment of the veteran since 
the 1980's; the reports of VA examinations in December 2000 
and March 2004; and private treatment records.  Although the 
Board is required to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in detail.  Therefore, the Board 
will only summarize the evidence pertinent to the issues.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

When a veteran served 90 days or more during a period of war 
and arthritis or hypertension becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  

Pes Planus

The veteran's March 1944 service entrance examination 
reflects that his feet were normal.  The report of his June 
1946 service separation examination reflects that he had 
second degree pes planus that was nonsymptomatic with no 
disability.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  The 
burden is on VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the appellant's pes 
planus both preexisted prior to entry into service and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  See 
VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  Lack of aggravation is shown by establishing 
that there was no increase in severity during service or that 
any increase was due to the natural progress of the 
preexisting condition.  Wagner, supra.  If this evidentiary 
burden is met, then the appellant is not entitled to service-
connected benefits.  

As for the first question, whether the veteran's pes planus 
preexisted service, the service entrance and separation 
examinations are as noted above.  Three are no service 
medical records reflecting any complaint, finding, or 
treatment of pes planus.  The report of a March 2004 VA 
examination reflects that the examiner was aware of the 
veteran's active service history.  The impression included 
congenital pes planus.  The examiner commented that the 
veteran had congenital pes planus.  While his flat feet were 
not mentioned on his service entrance examination, his feet 
had every indication of having been flat all his life.  The 
examiner did not see anything in the veteran's service, or 
the missed comment at induction, that would be indicative of 
the pain or changes claimed by the veteran.  

Regulations provide that it is essential to distinguish 
between bilateral flatfoot as a congenital or as an acquired 
condition.  38 C.F.R. § 4.57.  

The congenital condition, with depression 
of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital 
abnormality which is not compensable or 
pensionable.  In the acquired condition, 
it is to be remembered that depression of 
the longitudinal arch, or the degree of 
depression, is not the essential feature.  
The attention should be given to 
anatomical changes, as compared to 
normal, in the relationship of the foot 
and leg, particularly to the inward 
rotation of the superior portion of the 
os calcis, medial deviation of the 
insertion of the Achilles tendon, the 
medial tilting of the upper border of the 
astragalus.  This is an unfavorable 
mechanical relationship of the parts.  A 
plumb line dropped from the middle of the 
patella falls inside of the normal point.  
The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of 
the foot is painful and shows 
demonstrable tenderness, and manipulation 
of the foot produces spasm of the 
Achilles tendon, peroneal spasm due to 
adhesion about the peroneal sheaths, and 
other evidence of pain and limited 
motion.  The symptoms should be apparent 
without regard to exercise.  In severe 
cases there is gaping of bones on the 
inner border of the foot, and rigid 
valgus position with loss of the power of 
inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, 
producing chronic irritation, can be an 
aggravating factor.

38 C.F.R. § 4.57.

Therefore, the VA medical examiner, based on examination of 
the veteran and the characteristics of his pes planus made a 
medical determination that the veteran's condition is of a 
congenital rather than an acquired nature.  Therefore, there 
is clear and unmistakable evidence showing that the veteran's 
pes planus preexisted his service, and the failure to mention 
his pes planus on service entrance examination was simply an 
oversight by the examiner at that time.  

As for the second question, whether the veteran's preexisting 
pes planus was aggravated by his period of active military 
service, the Board will examine all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service to determine whether there 
was an increase in severity during service.  As noted, his 
service medical records are silent for complaint, finding, or 
treatment with respect to pes planus.  The report of his 
service separation examination reflects that he had second 
degree pes planus, but it was nonsymptomatic and caused no 
disability.  There are no post service records indicating 
that the veteran currently has any pes planus that is related 
to his active service.  


Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, a worsening that existed not 
only at the time of the separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).  The determination as to whether a preexisting 
condition was aggravated by military service is a question of 
fact.  See, e.g., Verdon, 8 Vet. App. at 535.  In other 
words, simply because the appellant experienced foot symptoms 
during service, is not, in and of itself, tantamount to 
concluding there was aggravation of his preexisting pes 
planus.  There must be clinical indications of an overall 
increase in the severity of the underlying condition as a 
whole, as contrasted to only the symptoms associated with it.

The starting point for this analysis is the service entrance 
examination.  This examination reflects that the veteran's 
feet were normal.  However, as noted above, it has been 
concluded that this was an oversight in failing to note the 
veteran's congenital pes planus.  Service medical records 
reflect no complaint or findings with respect to pes planus, 
and the report of his service separation examination reflects 
that his pes planus was nonsymptomatic and not causing any 
disability.  The report of the March 2004 VA examination 
indicates that there was nothing that occurred during the 
veteran's service that resulted in any of the current changes 
to the veteran's feet.  There is no medical evidence showing 
complaints of or treatment for pes planus until decades after 
his separation from service.

There is no competent medical evidence indicating that the 
veteran experienced any aggravation or worsening of his pes 
planus during his active service and there is competent 
medical evidence indicating that he did not experience any 
aggravation or worsening of his pes planus during his active 
service.  Therefore, the Board concludes that there is clear 
and unmistakable evidence that the veteran's pes planus, 
which preexisted service, was not aggravated during active 
service.  



Degenerative Arthritis

The report of the veteran's service entrance examination does 
not reflect any pertinent findings.  A December 1944 service 
medical record reflects complaints of left shoulder pain.  
The report of the veteran's June 1946 service separation 
examination reflects that the veteran had no musculoskeletal 
defects.  

The reports of December 2000 VA examination and X-rays 
reflect that the veteran does not have arthritis of the 
ankles, knees, hips, and hands.  He has mild degenerative 
joint disease of the wrists, minimal degenerative changes of 
the elbows, degenerative changes of the shoulders, and 
degenerative changes of the cervical spine.  

There is no competent medical evidence indicating that the 
veteran had degenerative arthritis of the shoulders, cervical 
spine, elbows, wrists, hands, hips, knees, and ankles during 
his active service or within one year of discharge from 
active service.  There is no competent medical evidence 
indicating that the veteran currently has degenerative 
arthritis of the hands, ankles, knees, or hips.  There is 
competent medical evidence indicating that he does not 
currently have degenerative arthritis of the hands, ankles, 
knees, and hips.  Therefore, a preponderance of the evidence 
is against the claim for service connection for degenerative 
arthritis of the hands, ankles, knees, and hips.  There is no 
competent medical evidence indicating that the veteran's 
currently manifested arthritis of the wrists, elbows, 
shoulders, and cervical spine is related to active service, 
and there is competent medical evidence indicating that the 
veteran did not have any musculoskeletal disabilities at the 
time of his discharge from active service.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran's currently manifested arthritis of the wrists, 
elbows, shoulders, and cervical spine are related to his 
active service.  



Hypertension

The report of the veteran's March 1944 service entrance 
examination reflects that his blood pressure was 140/80.  
Service medical records are silent for complaint, finding, or 
treatment with respect to hypertension.  The report of the 
veteran's service separation examination reflects that his 
blood pressure was 126/72, and that his cardiovascular system 
was normal.  

A February 1950 form completed by a VA Medical Center in 
connection with an application for hospitalization reflects 
blood pressure of 124/82.  An August 1987 VA treatment record 
reflects that the veteran had hypertension.  During the 
veteran's December 2000 VA medical examination the veteran 
indicated that he had been hypertensive since the 1950's.  

There is no competent medical evidence indicating that the 
veteran was hypertensive during active service or within one 
year of discharge from active service.  There is competent 
medical evidence indicating that the veteran was not 
hypertensive at the time of his discharge from active 
service, and there is no competent medical evidence 
indicating that he was hypertensive in 1950, more than three 
years after separation from service.  There is also no 
competent medical evidence indicating the currently 
manifested hypertension is related to the veteran's active 
service.  Therefore, a preponderance of the evidence is 
against the claim for service connection for hypertension.

Arteriosclerotic Heart Disease

Service medical records, including the report of the 
veteran's service separation examination, are silent for 
complaint, finding, or treatment with respect to any 
arteriosclerotic heart disease.  A review of post service 
medical evidence does not indicate any diagnosis of 
arteriosclerotic heart disease.  


It is noted that the veteran's representative indicated a 
desire to claim service connection for arteriosclerotic heart 
disease as secondary to the veteran's hypertension.  As 
concluded herein, service connection for hypertension has 
been denied.  Further, the record does not indicate that the 
veteran has been diagnosed with arteriosclerotic heart 
disease.  In the absence of any evidence indicating a 
diagnosis of arteriosclerotic heart disease, a preponderance 
of the evidence is against the veteran's claim for service 
connection for arteriosclerotic heart disease.  

Generalized Anxiety Disorder

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to any 
psychiatric disability.  The report of his June 1946 service 
separation examination reflects that he did not have any 
psychiatric diagnosis.  An August 1987 VA treatment record 
reflects diagnoses including anxiety.  The report of a 
December 2000 VA psychiatric examination reflects that the 
veteran reported that his anxiety had persisted generally 
continuously over the prior 10 years.  The impression was 
generalized anxiety disorder with depressive features.  

There is no competent medical evidence indicating that the 
veteran had a generalized anxiety disorder with depressive 
features during active service or that his currently 
manifested anxiety disorder with depressive features is 
related to his active service.  There is competent medical 
evidence, in the form of the service separation examination, 
which reflects that the veteran did not have a generalized 
anxiety disorder with depressive features during his active 
service.  Therefore, a preponderance of the evidence is 
against the claim for service connection for a generalized 
anxiety disorder with depressive features.  

Onychomycosis

Service medical records are silent for complaint, finding, or 
treatment of onychomycosis of the toenails.  The report of 
the veteran's service separation examination notes that the 
veteran has pes planus, but does not indicate any other 
findings with respect to the veteran's feet, and indicates 
that there was no disability.  VA treatment records, dated in 
2000, reflect that the veteran was receiving care for his 
onychomycotic toenails, and the report of a December 2000 VA 
medical examination reflects an impression that includes 
onychomycotic toenails bilaterally.  

There is no competent medical evidence indicating that the 
veteran had onychomycotic toenails during his active service 
or that his currently manifested onychomycotic toenails are 
related to his active service.  There is competent medical 
evidence, in the form of the veteran's 1946 service 
separation examination, which reflects that he did not have 
onychomycotic toenails during active service.  Therefore, a 
preponderance of the evidence is against the claim for 
service connection for onychomycotic toenails.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran's claim was received in May 2000.  By letters 
dated in November 2000, June 2001, and June 2003 the veteran 
was advised regarding the VCAA.  He was also provided with 
regulations implementing the VCAA in a May 2004 statement of 
the case and June 2004 supplemental statement of the case.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The referenced letters advised the veteran of what 
information and evidence was needed to substantiate the 
claims.  The letters also advised him of what information and 
evidence must be submitted by him.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was told that it was his 
responsibility to support the claims with appropriate 
evidence.  The statements of the case and supplemental 
statement of the case also notified the veteran of the 
information and evidence needed to substantiate the claims.  

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his possession), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to this claim.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
each letter.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant.  What the VA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  The Board does a de novo review of the 
evidence and is not bound by the RO's prior conclusions in 
this matter.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for appellants' benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre 
initial adjudication notice constitutes harmless error, 
especially since an RO determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the claimant covering all content 
requirements is harmless error.

With respect to the VA's duty to assist, the RO obtained or 
properly requested all VA and private evidence identified by 
the appellant.  The veteran has indicated that he does not 
recall how long he has been receiving treatment from the VA.  
VA treatment records have been obtained from the 1980's 
forward.  The veteran indicated, in November 2000 and April 
2001 statements, that private treatment records were not 
available.  An August 2000 response from a private medical 
center indicates that they no longer had records available.  
An August 2000 response from a private hospital included 
private treatment records.  The Board is not aware of a basis 
for speculating that any other relevant VA or private 
treatment records exist that has not been obtained.  VA also 
provided the appellant with multiple examinations. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See 
Soyini Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  


ORDER

Service connection for pes planus is denied.  

Service connection for degenerative arthritis of the 
shoulders, cervical spine, elbows, wrists, hands, hips, 
knees, and ankles is denied.

Service connection for hypertension is denied.

Service connection for arteriosclerotic heart disease is 
denied.

Service connection for generalized anxiety disorder with 
depressive features is denied.

Service connection for onychomycotic toenails is denied.


REMAND

Service medical records, dated in May 1944 and February 1945 
reflect the veteran's complaints of back pain.  The report of 
a December 2000 VA medical examination reflects that the 
veteran informed the examiner that he had strained his back 
while loading ammunition in 1945.  He reported that since 
then he had had stiffness and pain in his back.  The 
impression includes residuals of lumbar strain with 
degenerative joint disease.  

There is competent medical evidence that the veteran 
currently has lumbar strain with degenerative joint disease.  
The service medical records, indicating that the veteran 
complained of back pain, establish that he did have an 
incident of back pain during his active service.  The 
December 2000 examination indicating that the veteran has 
residuals of lumbar strain, following the report of the 
veteran to the examiner regarding back strain during service, 
indicates that the current claimed disability "may be 
associated" with the veteran's back pain during service.  
38 C.F.R. § 3.159(c)(4)(i).  The veteran has not been 
afforded a medical examination with request for opinion as to 
etiology of current lumbar strain with degenerative joint 
disease.  

Accordingly, the appeal is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested lumbar strain with 
degenerative joint disease.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested lumbar 
strain with degenerative joint disease 
existed during the veteran's active 
service or is related to his active 
service.  All opinions must be supported 
by complete rationale.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


